Title: Speech on Congressional Election in New York City, [21 April 1802]
From: Hamilton, Alexander
To: 


[New York, April 21, 1802]
General Hamilton has again appeared on the election ground. He found it necessary to harrangue the merchants at the Coffee House on Wednesday last, who view the little General as a God, on the prospect of success in the Second District. He expatiated largely we are told on the persecution, as the General was pleased to term it, sustained by Mr. Sands, the federal candidate of the Second District for Congress. The General was evidently of opinion, consistently with his general politics, that a man ought never to be removed from office but for mal and corrupt conduct. This is a branch of that doctrine which the General advocated in the Federal Convention, and which was received by the assembled multitude of calculating merchants with silent approbation. He conjured them to throw off that sluggishness which had been imposed upon them by their defeat; and declared that, if they were not entirely inert, they could not fail of success against Col. Broome in the Second District. It was with great pleasure, he said, he could declare, that the Second District was principally peopled by gentlemen, whose correct notions of order and good government exalted them above the grovelling democracy of the times. He rejoiced that it is not, like the 6th and 7th wards, absorbed in jacobinism. When the General reflected on the deluded condition of those two wards, he was oppressed with grief. Beside, there was something so unutterably offensive in the idea of a Carman voting contrary to the opinions of the gentlemen by whom he was employed, that no friend of the doctrines of the old school could view it with patience. Nevertheless, he saw no remedy for the evil. Every expedient that human ingenuity could suggest had been tried to correct the mischief. In 1798–9 the merchants entered into a resolution to employ no man who would not vote for the federal ticket. This resolution was rigorously carried into effect. And yet such was the stubborness of the Carmen, that not one of the profession was found to yield to the superior opinions of those gentlemen, who benevolently furnished them with means of support. Failing in this attempt, he had given up all hope of restoring the Carmen to order and good government. And hence prudence dictated that they should make no opposition to Dr. Mitchell in the Third District. The meeting accorded with these sentiments, and each federal man felt a common sympathy for those words.
